Exhibit 12 HONEYWELL INTERNATIONAL INC. COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES Six Months Ended June 30, 2009 (Dollars in millions) Determination of Earnings: Income before taxes $ Add (Deduct): Amortization of capitalized interest 11 Fixed charges Equity income, net of distributions ) Total earnings, as defined $ Fixed Charges: Rents(a) $ 47 Interest and other financial charges Capitalized interest 7 Total fixed charges $ Ratio of earnings to fixed charges (a) Denotes the equivalent of an appropriate portion of rentals representative of the interest factor on all rentals other than for capitalized leases.
